

116 S2596 IS: Voluntary Water Partnership for Distressed Communities Act of 2019
U.S. Senate
2019-10-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 2596IN THE SENATE OF THE UNITED STATESOctober 15, 2019Ms. Duckworth (for herself, Mr. Braun, and Mrs. Feinstein) introduced the following bill; which was read twice and referred to the Committee on Environment and Public WorksA BILLTo amend the Safe Drinking Water Act to authorize certain community water systems to enter into
			 partnerships to improve the water systems, and for other purposes.
	
 1.Short titleThis Act may be cited as the Voluntary Water Partnership for Distressed Communities Act of 2019.
 2.FindingsCongress finds that— (1)clean, affordable, and accessible drinking water is the backbone of every community;
 (2)community water systems that are distressed, which are often located in low-income communities and communities of color, jeopardize the health and economic growth of the community; and
 (3)a partnership that is voluntary and not mandatory has the capacity to help a community water system that is distressed to deliver quality and affordable water services by providing those community water systems technical, operational, and financial support.
			3.Voluntary water partnerships
 (a)In generalSection 1420 of the Safe Drinking Water Act (42 U.S.C. 300g–9) is amended— (1)in subsection (b), by adding at the end the following:
					
						(4)Notice, assessment, and enforcement
 (A)NoticeNot later than 1 year after the date of enactment of this paragraph, each State that has primary enforcement responsibility under section 1413 (or the Administrator, in the case of a State that does not have primary enforcement responsibility) shall provide written notice to each community water system listed under paragraph (1) in the State that has not returned to compliance that the community water system is so listed.
 (B)Intent to enter partnershipNot later than 180 days after the date on which a community water system receives a notice under subparagraph (A), the community water system may submit to the State or the Administrator, as applicable, a letter of intent to enter into a partnership (as defined in subsection (d)(3)(A)).
							(C)Enforcement
								(i)No enforcement action
 (I)In generalExcept as provided in clause (ii), no person (including the Administrator or a State) may, during the time period described in subclause (II), take or pursue any civil or administrative enforcement action under this title (including any civil action under section 1449) against a community water system that receives a notice under subparagraph (A) so long as the community water system is actively and in good faith working to enter into a partnership (as defined in subsection (d)(3)(A)) (as determined by the State or the Administrator, as applicable).
 (II)Period describedThe period referred to in subclause (I) is the period that— (aa)begins on the date on which the community water system submits a letter of intent under subparagraph (B); and
 (bb)ends on the date that is 180 days after the date on which the community water system submits the letter of intent described in item (aa).
 (ii)ExceptionsDuring the time period described in clause (i)(II)— (I)the State or the Administrator, as applicable, may take or pursue an action against a community water system that receives a notice under subparagraph (A) to address an imminent and substantial public health risk;
 (II)any person may take or pursue an action against a community water system that receives a notice under subparagraph (A) with respect to any requirement relating to monitoring or public notification under this title; and
 (III)the Administrator may take or pursue an action under section 1431 against a community water system that receives a notice under subparagraph (A).;
 (2)in subsection (d)— (A)by redesignating paragraphs (3) through (5) as paragraphs (7) through (9), respectively;
 (B)by inserting after paragraph (2) the following:  (3)Partnerships (A)Definition of partnershipIn this paragraph and paragraphs (4) through (7), the term partnership means, as applicable—
 (i)a community water system resulting from a joint enterprise between, or the combined operations of— (I)one or more community water systems that receives a notice under subsection (b)(4)(A); and
 (II)one or more community water systems that has not received a notice under subsection (b)(4)(A);
 (ii)a community water system that, after receiving a notice under subsection (b)(4)(A), enters into a contractual agreement with another entity to oversee the financial, technical, or operational management of the system;
 (iii)a community water system resulting from a joint enterprise between, or the combined operations of, one or more community water systems that receives a notice under subsection (b)(4)(A); or
 (iv)a contractual agreement unifying one or more community water systems that receives a notice under subsection (b)(4)(A) with one or more community water systems that has not received a notice under subsection (b)(4)(A).
 (B)AuthorizationA community water system that receives a notice under subsection (b)(4)(A) may enter into a partnership.
 (C)RequirementA partnership that includes a community water system with jurisdiction over a site on the National Priorities List developed by the President in accordance with section 105(a)(8)(B) of the Comprehensive Environmental Response, Compensation, and Liability Act of 1980 (42 U.S.C. 9605(a)(8)(B)) shall include in the partnership agreement a plan developed by the community water system that describes how the community water system will—
 (i)meet the requirements of the partnership agreement; and (ii)with respect to the site, continue to meet the requirements under the Comprehensive Environmental Response, Compensation, and Liability Act of 1980 (42 U.S.C. 9601 et seq.).
 (D)Deadline for complianceA partnership shall be required to correct any significant noncompliance that resulted in a notice under subsection (b)(4)(A) to one of the entities in the partnership and to comply with this title—
 (i)in any case in which the State agency with primary enforcement responsibility under section 1413, or the Administrator, if the State does not have primary enforcement responsibility, approves a plan submitted by the partnership to bring the partnership into compliance with this title, as soon as practicable, but not later than the later of—
 (I)the date that is 3 years after the date on which the partnership is formed; and (II)the date determined by the State or the Administrator, as applicable, to complete necessary capital construction projects to bring the partnership into compliance; or
 (ii)in any case in which the State agency with primary enforcement responsibility under section 1413, or the Administrator, if the State does not have primary enforcement responsibility, approves an enforceable agreement to bring the partnership into compliance with this title, by the date specified in the agreement.
 (E)State revolving loan fundsThe Administrator may not withhold funds from a State under section 1452 or otherwise reduce any State allotment or set-aside under that section based on the action or inaction of a State with respect to partnerships entered into pursuant to this paragraph after the date of enactment of the Voluntary Water Partnership for Distressed Communities Act of 2019.
 (4)Partnership incentivesThe Administrator shall— (A)establish incentives for a community water system that is distressed to enter into a partnership, including allowing a State to provide assistance under section 1442 or section 1452, to a community water system that received a notice under subsection (b)(4)(A)—
 (i)to assess partnership options; and (ii)to engage in peer-to-peer assistance; and
 (B)pay for and provide other technical assistance as necessary for the partnerships to achieve compliance with this title.
								(5)Safe harbor
 (A)In generalExcept as provided in subparagraph (B), a partnership shall not be liable for any civil penalty or fine, or administrative penalty or fine, under this title for a violation of an applicable requirement (as defined in section 1414(i)) (including for any liability pursuant to a civil action under section 1449) if—
 (i)the violation was committed by the community water system that received a notice under subsection (b)(4)(A);
 (ii)the violation occurred on a date before the community water system described in clause (i) entered into the partnership or after the community water system entered into the partnership but before the applicable deadline for compliance, as determined under paragraph (3)(C); and
 (iii)prior to entering into the partnership, a community water system or entity that did not receive a notice under subsection (b)(4)(A) discloses, in a form and manner prescribed by the Administrator, the violation to the head of the State agency with primary enforcement responsibility under section 1413, or the Administrator, if the State does not have such primary enforcement responsibility.
 (B)Failure to complySubparagraph (A) shall not apply with respect to a partnership after the applicable deadline under paragraph (3)(C) if the partnership fails—
 (i)to correct any significant noncompliance that resulted in a notice under subsection (b)(4)(A); and (ii)to comply with this title by the applicable deadline.
 (6)ReciprocityThe Administrator, in collaboration with the heads of State agencies with primary enforcement responsibility under section 1413, may provide incentives for States to provide greater flexibility in certification, licensing, or other requirements, to facilitate the provision of services to community water systems by professionals from other jurisdictions, with a focus on rural and disadvantaged communities.
 (7)Voluntary partnership decisionThe decision to undertake a partnership by a community water system receiving notice under subsection (b)(4)(A)—
 (A)is voluntary on the part of the community water system; and (B)shall not require any particular type of partnership agreement.; and
 (C)by adding at the end the following:  (10)EffectNothing in this title shall be construed to prevent the United States from bringing an action under section 1001 of title 18 of the United States Code, or to prevent any State with primary enforcement responsibility from bringing an action under any substantially equivalent State law.; and
 (3)in subsection (g)(2)— (A)in the second sentence—
 (i)by inserting established under subparagraph (A) after the clearinghouse; and (ii)by striking The Administrator and inserting the following:
							
 (B)No duplicationThe Administrator; (B)in the first sentence, by striking The Administrator and inserting the following:
						
 (A)In generalThe Administrator; and (C)by adding at the end the following:
						
							(C)Best practices database
 (i)In generalThe Administrator, in coordination with the States, shall include in the clearinghouse established under subparagraph (A) a best practices database to share examples of practices involving the operational, technical, and financial capacity of community water systems in accordance with this title.
 (ii)GrantsThe Administrator may award grants to appropriate, qualified, and experienced nonprofit organizations to maintain the database under clause (i)..
 (b)Use of State revolving loan fundsSection 1452(a)(3)(B)(ii) of the Safe Drinking Water Act (42 U.S.C. 300j–12(a)(3)(B)(ii)) is amended by inserting enter into a partnership (as defined in section 1420(d)(3)(A)) or after the owner or operator of the system agrees to.